            Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 1 of 17 Page ID #:1




 1
     Adam J Schwartz (Cal Bar No. 251831)
 2   Adam J Schwartz, Attorney at Law
     5670 Wilshire Blvd, Suite 1800
 3   Los Angeles, CA 90036
     Telephone: (323) 455-4016
 4   adam@ajschwartzlaw.com
 5
     Attorneys for Plaintiff and the Classes
 6
 7
                           IN THE UNITED STATES DISTRICT COURT
 8
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
 9
       MICHAEL TRUJILLO, individually and on                Case No.
10     behalf of all others similarly situated,
                                                          CLASS ACTION COMPLAINT
11                    Plaintiff,
                                                          DEMAND FOR JURY TRIAL
12
       v.
13
       AGE OF LEARNING, INC., a Delaware
14     corporation,
15                    Defendant.
16
17                                   CLASS ACTION COMPLAINT

18           Plaintiff Michael Trujillo (“Trujillo” or “Plaintiff”) brings this Class Action Complaint
19   and Demand for Jury Trial against Defendant Age of Learning, Inc. (“Age of Learning” or
20
     “Defendant”) to stop Age of Learning from violating the Telephone Consumer Protection Act by
21
     sending unsolicited, autodialed text messages to consumers, and to otherwise obtain injunctive
22
     and monetary relief for all persons injured by Age of Learning’s conduct. Plaintiff, for his
23
24   Complaint, alleges as follows upon personal knowledge as to himself and his own acts and

25   experiences, and, as to all other matters, upon information and belief, including investigation

26   conducted by his attorneys.
27
28
          Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 2 of 17 Page ID #:2



                                                   PARTIES
 1
 2           1.      Plaintiff Trujillo is an Apple Valley, California resident.

 3           2.      Defendant Age of Learning is a Delaware registered corporation headquartered in
 4 Glendale, California. Defendant Age of Learning conducts business throughout this District, the
 5
     state of California, and the United States.
 6
                                           JURISDICTION AND VENUE
 7
             3.      This Court has federal question subject matter jurisdiction over this action under
 8
 9 28 U.S.C. § 1331, as the action arises under the Telephone Consumer Protection Act, 47 U.S.C.
10 §227 (“TCPA”).
11           4.      This Court has personal jurisdiction over Defendant and venue is proper in this
12 District under 28 U.S.C. § 1391(b) because Defendant has its headquarters in this District and
13
     because Plaintiff resides in this District.
14
                                              INTRODUCTION
15
             5.      The TCPA makes it unlawful “to make any call (other than a call made for
16
17 emergency purposes or made with the prior express consent of the called party) using an
18 automatic telephone dialing system or an artificial or prerecorded voice…to any telephone
19 number assigned to a…cellular telephone service.” See 47 U.S.C. §227 (b)(1)(A)(iii).
20
             6.      According to findings by the Federal Communication Commission (“FCC”), the
21
     agency Congress vested with authority to issue regulations implementing the TCPA, such calls
22
     are prohibited because, as Congress found, automated or prerecorded telephone calls are a
23
     greater nuisance and invasion of privacy than live solicitation calls, and such calls can be costly
24

25 and inconvenient.
26
27
                                       CLASS ACTION COMPLAINT
28                                               -2-
          Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 3 of 17 Page ID #:3



              7.     While “prior express consent” is required for all automated and prerecorded calls,
 1
 2 in 2013, the FCC required “prior express written consent” for all such telemarketing calls to

 3 wireless numbers and residential lines. Specifically, it ordered that:
 4            [A] consumer’s written consent to receive telemarketing robocalls must be signed and be
              sufficient to show that the consumer: (1) received “clear and conspicuous disclosure” of
 5
              the consequences of providing the requested consent, i.e. that the consumer will receive
 6            future calls that deliver prerecorded messages by or on behalf of a specific seller; and (2)
              having received this information, agrees unambiguously to receive such calls at a
 7            telephone number the consumer designates.[] In addition, the written agreement must be
              obtained “without requiring, directly or indirectly, that the agreement must be executed as
 8            a condition of purchasing any good or service.[]”
 9
     In the Matter of Rules and Regulations Implementing the Tel. Consumer Prot. Act of 1991, 27
10
     F.C.C. Rcd. 1830, 1844 (2012) (footnotes omitted).
11
              8.     “Telemarketing” is defined as “the initiation of a telephone call or message for the
12
13 purpose of encouraging the purchase or rental of, or investment in, property, goods, or services,
14 which is transmitted to any person.” 47 C.F.R §64.1200(f)(12).
15            9.     When Congress enacted the TCPA in 1991, it found that telemarketers called
16 more than 18 million Americans every day. 105 Stat. 2394 at § 2(3).
17
           10.    By 2003, due to more powerful autodialing technology, telemarketers were
18
   calling 104 million Americans every day. In re Rules and Regulations Implementing the TCPA
19
   of 1991, 18 FCC Rcd. 14014, ¶¶ 2, 8 (2003).
20
21            11.    The problems Congress identified when it enacted the TCPA have only grown

22 exponentially in recent years.
23            12.    Industry data shows that the number of robocalls made each month increased
24
     from 831 million in September 2015 to 4.7 billion in December 2018—a 466% increase in three
25
     years.
26
27
                                       CLASS ACTION COMPLAINT
28                                               -3-
          Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 4 of 17 Page ID #:4



            13.    According to online robocall tracking service “YouMail,” 5.2 billion robocalls
 1
 2 were placed in March 2019 alone, at a rate of 168.8 million per day. See “Youmail”,

 3 www.robocallindex.com (last visited April 9, 2019). YouMail estimates that in 2019 robocall
 4 totals will exceed 60 billion. See id.
 5
            14.    The FCC also has received an increasing number of complaints about unwanted
 6
     calls, with 150,000 complaints in 2016, 185,000 complaints in 2017, and 232,000 complaints in
 7
     2018. FCC, Consumer Complaint Data Center, www.fcc.gov/consumer-help-center-data.
 8
 9          15.    “Robocalls and telemarketing calls are currently the number one source of

10 consumer complaints at the FCC.” Tom Wheeler, Cutting off Robocalls (July 22, 2016),
11 statement of FCC chairman.1
12          16.    “The FTC receives more complains about unwanted calls than all other
13
     complaints combined.” Staff of the Federal Trade Commission’s Bureau of Consumer
14
     Protection, In re Rules and Regulations Implementing the Telephone Consumer Protection Act of
15
     1991, Notice of Proposed Rulemaking, CG Docket No. 02-278, at 2 (2016).2
16
17                                          INTRODUCTION

18          17.     Defendant Age of Learning develops and produces digital learning content for

19 children.3
20
            18.    Defendant Age of Learning operates ABCmouse.com, a website that offers a paid
21
     subscription service that develops learning programs with an online curriculum for children.4
22
23
24   1
       https://www.fcc.gov/news-events/blog/2016/07/22/cutting-robocalls
     2
       https://www.ftc.gov/system/files/documents/advocacy_documents/comment-staff-ftc-bureau-
25   consumer-protection-federal-communications-commission-rules-
26   regulations/160616robocallscomment.pdf
     3
       https://www.linkedin.com/company/age-of-learning-inc./about/
27   4
       Id.
                                     CLASS ACTION COMPLAINT
28                                                 -4-
          Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 5 of 17 Page ID #:5



            19.     Defendant Age of Learning utilizes affiliates and third-party sales agents in order
 1
 2 to promote ABCmouse.com and other paid services that it sells to consumers.

 3          20.     Affiliates and third-party sales agents are paid by Defendant Age of Learning for
 4 every sign up their agent/affiliate creates.
 5
            21.      Age of Learning’s affiliates and third-party sales agents rely on telemarketing in
 6
     order to market Defendant Age of Learning’s services, including the sending of text messages.
 7
            22.     These text messages are being sent to consumers using an autodialer without
 8
 9 obtaining prior express written consent.
10          23.      Age of Learning or an agent working on behalf of Age of Learning sent an

11 unsolicited, autodialed sales text message to Plaintiff.
12          24.     In response to this text message, Plaintiff files this class action lawsuit seeking
13
     injunctive relief, requiring Defendant and/or its agents to cease placing unsolicited, autodialed
14
     phone calls to cellular telephone numbers, as well as an award of statutory damages to the
15
     members of the Class.
16
17                                     COMMON ALLEGATIONS

18 AGE OF LEARNING OPERATES MULTIPLE AFFILIATE PROGRAMS TO MARKET
                                  ITS PAID SERVICES
19
        25.  There are many references online regarding Age of Learning’s use of affiliates
20
21 and affiliate programs to sell their subscription services.
22          26.     In 2013, Age of Learning announced that it was paying $4 per subscription sign
23 up to any affiliate who initiates a consumer to sign up for Age of Learning’s services.
24

25
26
27
                                      CLASS ACTION COMPLAINT
28                                              -5-
         Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 6 of 17 Page ID #:6




 1
 2

 3
 4
 5
 6
                                                                                      5
 7
 8          27.    The keyword policies that Age of Learning instituted for its affiliates allows its

 9 affiliates to use its tradenames like ABCmouse.com in ads.
10          28.    As of April 2020, Defendant Age of Learning is still paying $4 for every
11
     subscription sign-up to its affiliates. For example, Sovrn//Commerce posted the following for
12
     new Age of Learning affiliates:
13
14
15
16
17
18
19
20
21
22
23
24                                                                      6


25
     5
26   https://www.eaccountable.com/blog/merchant-monday/hot-off-the-press-abcmouse-com-
   announces-4-affiliate-payout-on-every-subscription-sign-up/
   6
27 https://www.viglink.com/merchants/716/abcmouse.com-affiliate-program
                                  CLASS ACTION COMPLAINT
28                                               -6-
            Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 7 of 17 Page ID #:7



              29.     In addition, the text message that Plaintiff received clearly states the name
 1
 2 ABCmouse, showing that the initial guidelines Age of Learning established are still in effect.

 3            30.     Age of Learning published affiliate programs on affiliate networks such as CJ
 4 Affiliate, FlexOffers, Viglink as of March 31, 2020:
 5
 6
 7
 8
 9
10
11
12
13
14
                                                                                                      7
15
16       AGE OF LEARNING IS RESPONSIBLE FOR THE TELEMARKETING PRACTICES
              THAT ITS AFFILIATES ENGAGE IN TO GENERATE NEW BUSINESS
17
              31.     Defendant Age of Learning benefits financially from every subscription that is
18
     sold by its affiliates.
19
20            32.     A subscription to ABCmouse.com will cost the consumer $9.95 per month, after

21 receiving the free first month.8
22            33.     Defendant Age of Learning hires employees that specifically manage their
23 affiliate network, such as Nathan Warburton, an Age of Learning Affiliate Manager.
24

25
26   7
         https://abcmouse.knoji.com/questions/abcmousecom-affiliate-programs/
     8
27       https://www.abcmouse.com/
                                      CLASS ACTION COMPLAINT
28                                                  -7-
           Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 8 of 17 Page ID #:8



     Warburton’s roll as Affiliate Manager includes development of a diverse network of partners and
 1
 2 affiliates for Age of Learning’s products and services.:

 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15                                                                                                9

16
              34.   Affiliate sites have posted about selling for Age of Learning specifically, warning
17
     potential affiliates that affiliate programs require approval with Age of Learning before Age of
18
     Learning’s products and services can be promoted.
19
20
21
22
23
24

25
26
     9
27       https://www.linkedin.com/in/nathan-warburton-4a57481b/
                                      CLASS ACTION COMPLAINT
28                                                  -8-
            Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 9 of 17 Page ID #:9




 1
 2

 3
 4
 5
 6
 7
 8
                                                                                               10
 9
10             35.    However, Age of Learning has spread itself too thin by running campaigns
11 through multiple affiliate networks and through multiple partner sites with no real way to ensure
12
     that affiliates are abiding by any rules or methods.
13
               36.    The Federal Communication Commission has provided instruction stating that
14
     sellers such as Age of Learning may not avoid liability by having their telemarketing outsourced:
15
16             [A]llowing the seller to avoid potential liability by outsourcing its telemarketing activities
               to unsupervised third parties would leave consumers in many cases without an effective
17             remedy for telemarketing intrusions. This would particularly be so if the telemarketers
               were judgment proof, unidentifiable, or located outside the United States, as if often the
18             case. Even where third-party telemarketers are identifiable, solvent, and amenable to
               judgment limiting liability to the telemarketer that physically places the call would make
19
               enforcement in many cases substantially more expensive and less efficient, since
20             consumers (or law enforcement agencies) would be required to sue each marketer
               separately in order to obtain effective relief. As the FTC notes, because “[s]ellers may
21             have thousands of ‘independent’ marketers, suing one or a few of them is unlikely to
               make a substantive difference for consumer privacy.”
22
     In re Joint Petition Filed by DISH Network, LLC et al. for Declaratory Ruling Concerning the
23
24 TCPA Rules, 28 FCC Rcd. 6574, at ¶ 37 (201) (“FCC 2013 Ruling”) (citations omitted)

25
26
     10
27        https://runtheaffiliatemarket.com/does-abcmouse-have-an-affiliate-program/
                                         CLASS ACTION COMPLAINT
28                                                   -9-
        Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 10 of 17 Page ID #:10



                           LEGALITY OF AUTODIALED TEXT MESSAGES
 1
 2          37.     Age of Learning affiliate agents use an autodialer in order to send text messages

 3 to consumers on behalf of Defendant Age of Learning.
 4          38.     As explained by the Federal Communications Commission (“FCC”) in its 2012
 5
     order, the TCPA requires “prior express written consent for all autodialed or prerecorded
 6
     [solicitation] calls to wireless numbers and residential lines,” and for all calls to numbers
 7
     registered on the DNC. In the Matter of Rules and Regulations Implementing the Telephone
 8
 9 Consumer Protection Act of 1991, CG No. 02-278, FCC 12-21, 27 FCC Rcd. 1830 ¶¶ 2, 20-21
10 (Feb. 15, 2012)
11          39.     Yet in violation of this rule, Defendant and/or its affiliates fail to obtain any
12 express written consent prior to sending autodialed solicitation text messages to potential
13
     subscribers.
14
            40.     In sending the unsolicited text messages at issue, the Defendant, or a third party
15
     acting on its behalf, used an automatic telephone dialing system; hardware and/or software with
16
17 the capacity to store or produce cellular telephone number to be called, using a random or
18 sequential number generator. This is evident from the circumstances surrounding the text
19 messages, including the ability to opt out of recurring texts by replying “cncl,” the text
20
     messages’ commercial and generic content, and that substantively identical texts were sent to
21
     multiple recipients, which is consistent with the use of an automatic telephone dialing system to
22
     send text messages.
23
24

25
26
27
                                      CLASS ACTION COMPLAINT
28                                              -10-
          Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 11 of 17 Page ID #:11



             Plaintiff Received an Unsolicited Autodialed Text Message to His Cell Phone
 1
 2           41.     On April 17, 2020 at 7:41 AM, Plaintiff Trujillo received an autodialed text

 3 message on his cell phone from, or on behalf of Defendant Age of Learning using phone number
 4 833-864-2422:
 5
 6
 7
 8
 9
10           42.     Phone number 833-864-2422 is not in service.
11           43.     When https://ickgu.com/D2765 is visited, it leads to
12
     https://www.abcmouse.com/landing/aff:admediary:abc:3?aff_id=183896541&sub_id=legacy041
13
     7b&creative_id=1706.11
14
             44.     The text message is a solicitation, as the landing page solicits the visitor to
15
16 subscribe to ABCmouse.com for $9.95 per month and receive the first month free:
17
18
19
20
21
22
23
24

25
26
     11
                                                      - Based on an investigation using Charles, a URL tracking
27 service on April 17, 2020
                                       CLASS ACTION COMPLAINT
28                                               -11-
          Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 12 of 17 Page ID #:12




 1
 2

 3
 4
 5
 6
 7
 8
                                                                                         12
 9
10           45.    The text message was sent by an affiliate of Defendant Age of Learning and can
11 be tracked through the various channels the consumers is led through until its final destination on
12
     abcmouse.com
13
14
15
                                                                            -
16
             46.    Plaintiff believes the text message was sent using an autodialer due to its generic
17
18 text, which makes no reference to Plaintiff himself, because the text message tells Plaintiff that
19 he can opt-out by replying “cncl” and because the text was sent using a phone number that is not
20 in service.
21
             47.    Plaintiff has never had a relationship with Defendant Age of Learning and has
22
     never provided Age of Learning or its affiliates express written consent to contact him.
23
24

25
     12
26
   https://www.abcmouse.com/landing/aff:admediary:abc:3?aff_id=183896541&sub_id=legacy041
27 7b&creative_id=1706
                               CLASS ACTION COMPLAINT
28                                           -12-
        Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 13 of 17 Page ID #:13



            48.     The unauthorized text message sent by, or on behalf of Defendant Age of
 1
 2 Learning, as alleged herein, has harmed Plaintiff in the form of annoyance, nuisance, and

 3 invasion of privacy, and disturbed Trujillo’s use and enjoyment of his cellular phone, in addition
 4 to the wear and tear on the phones’ hardware (including the phones’ battery) and the
 5
     consumption of memory on the phone.
 6
            49.     Seeking redress for these injuries, Trujillo, on behalf of himself and a Class of
 7
     similarly situated individuals, brings suit under the Telephone Consumer Protection Act, 47
 8
 9 U.S.C. § 227, et seq., which prohibits unsolicited autodialed text messages to cellular telephones.
10                                       CLASS ALLEGATIONS

11                   Class Treatment Is Appropriate for Plaintiff’s TCPA Claims
12          50.     Plaintiff brings this action pursuant to Federal Rule of Civil Procedure 23(b)(2)
13
     and Rule 23(b)(3) on behalf of himself and all others similarly situated and seeks certification of
14
     the following Class:
15
            Autodialed No Consent Class: All persons in the United States who from four
16          years prior to the filing of this action through class certification (1) Defendant (or
17          an agent acting on behalf of Defendant) texted, (2) to the person’s cellular telephone
            number, (3) using a text message platform similar to the platform Defendant used
18          to text Plaintiff, (4) for whom Defendant claims (a) it obtained prior express written
            consent in the same manner as Defendant claims it supposedly obtained prior
19          express written consent to text Plaintiff, or (b) it did not obtain prior express written
            consent.
20
21          51.     The following individuals are excluded from the Class: (1) any Judge or

22 Magistrate presiding over this action and members of their families; (2) Defendant, its
23 subsidiaries, parents, successors, predecessors, and any entity in which Defendant or its parents
24
     have a controlling interest and their current or former employees, officers and directors; (3)
25
     Plaintiff’s attorneys; (4) persons who properly execute and file a timely request for exclusion
26
     from the Class; (5) the legal representatives, successors or assigns of any such excluded persons;
27
                                      CLASS ACTION COMPLAINT
28                                              -13-
        Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 14 of 17 Page ID #:14



     and (6) persons whose claims against Defendant have been fully and finally adjudicated and/or
 1
 2 released. Plaintiff anticipates the need to amend the Class definition following appropriate

 3 discovery.
 4          52.     Numerosity: On information and belief, there are hundreds, if not thousands of
 5
     members of the Class such that joinder of all members is impracticable.
 6
            53.     Commonality and Predominance: There are many questions of law and fact
 7
     common to the claims of Plaintiff and the Class, and those questions predominate over any
 8
 9 questions that may affect individual members of the Class. Common questions for the Class
10 include, but are not necessarily limited to the following:
11                  (a) whether Defendant, or an agent on behalf of Defendant used an automatic
                        telephone dialing system to send text messages to Plaintiff and the members
12                      of the Autodialed No Consent Class;
13
                    (b) whether Defendant, or an agent on behalf of Defendant sent text messages to
14                      Plaintiff and the members of the Autodialed No Consent Class without prior
                        express written consent;
15
                    (c) whether Defendant’s conduct constitutes a violation of the TCPA; and
16
17                  (d) whether members of the Class are entitled to treble damages based on the
                        willfulness of Defendant’s conduct.
18
            54.     Adequate Representation: Plaintiff will fairly and adequately represent and
19
     protect the interests of the Class, and has retained counsel competent and experienced in class
20
21 actions. Plaintiff has no interests antagonistic to those of the Class, and Defendant has no
22 defenses unique to Plaintiff. Plaintiff and his counsel are committed to vigorously prosecuting
23 this action on behalf of the members of the Class, and have the financial resources to do so.
24
     Neither Plaintiff nor his counsel has any interest adverse to the Class.
25
            55.     Appropriateness: This class action is also appropriate for certification because
26
     Defendant has acted or refused to act on grounds generally applicable to the Class and as a
27
                                      CLASS ACTION COMPLAINT
28                                              -14-
        Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 15 of 17 Page ID #:15



     whole, thereby requiring the Court’s imposition of uniform relief to ensure compatible standards
 1
 2 of conduct toward the members of the Class and making final class-wide injunctive relief

 3 appropriate. Defendant’s business practices apply to and affect the members of the Class
 4 uniformly, and Plaintiff’s challenge of those practices hinges on Defendant’s conduct with
 5
     respect to the Class, not on facts or law applicable only to Plaintiff. Additionally, the damages
 6
     suffered by individual members of the Class will likely be small relative to the burden and
 7
     expense of individual prosecution of the complex litigation necessitated by Defendant’s actions.
 8
 9 Thus, it would be virtually impossible for the members of the Class to obtain effective relief
10 from Defendant’s misconduct on an individual basis. A class action provides the benefits of
11 single adjudication, economies of scale, and comprehensive supervision by a single court.
12                                      CAUSE OF ACTION
13                               Telephone Consumer Protection Act
                                    (Violations of 47 U.S.C. § 227)
14                   (On Behalf of Plaintiff and the Autodialed No Consent Class)

15          56.     Plaintiff repeats and realleges paragraphs 1 through 55 of this Complaint and
16 incorporates them by reference.
17
          57.     Defendant and/or its agents sent unwanted solicitation text messages to cellular
18
   telephone numbers belonging to Plaintiff and the other members of the Autodialed No Consent
19
   Class using an autodialer.
20
21          58.     These solicitation text messages were sent en masse without the consent of the

22 Plaintiff and the other members of the Autodialed No Consent Class to receive such solicitation
23 text messages.
24
            59.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1)(A)(iii). As a result of
25
     Defendant’s conduct, Plaintiff and the other members of the Autodialed No Consent Class are
26
27
                                     CLASS ACTION COMPLAINT
28                                             -15-
        Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 16 of 17 Page ID #:16



     each entitled to, under 47 U.S.C. § 227(b)(3)(B), a minimum of $500.00 in damages for each
 1
 2 violation of such act.

 3          60.     In the event that the Court determines that Defendant’s conduct was willful and
 4 knowing, it may, under 47 U.S.C. § 227(b)(3)(C), treble the amount of statutory damages
 5
     recoverable by Plaintiff and the other members of the Autodialed No Consent Class.
 6
                                           PRAYER FOR RELIEF
 7
            WHEREFORE, Plaintiff Trujillo, individually and on behalf of the Class, prays for the
 8
 9 following relief:
10      a) An order certifying the Class as defined above, and appointing Plaintiff as the

11          representative of the Class and his attorneys as Class Counsel;
12      b) An award of actual and/or statutory damages and costs;
13
        c) An order declaring that Defendant’s actions, as set out above, violate the TCPA;
14
        d) An injunction requiring Defendant to cease all unsolicited calling activity, and to
15
            otherwise protect the interests of the Class; and
16
17      e) Such further and other relief as the Court deems just and proper.

18                                             JURY DEMAND

19          Plaintiff requests a jury trial.
20
                                                   Respectfully Submitted,
21
                                                   MICHAEL TRUJILLO, individually and on
22                                                 behalf of those similarly situated individuals

23
     Dated: May 14, 2020                           By: /s/ Adam J Schwartz
24
                                                   Adam J Schwartz (Cal Bar No. 251831)
25                                                 Adam J Schwartz, Attorney at Law
                                                   5670 Wilshire Blvd, Suite 1800
26                                                 Los Angeles, CA 90036
                                                   Telephone: (323) 455-4016
27
                                       CLASS ACTION COMPLAINT
28                                               -16-
     Case 5:20-cv-01032 Document 1 Filed 05/14/20 Page 17 of 17 Page ID #:17



                                     adam@ajschwartzlaw.com
 1
 2                                   Patrick H. Peluso*
                                     ppeluso@woodrowpeluso.com
 3                                   Woodrow & Peluso, LLC
                                     3900 East Mexico Ave., Suite 300
 4                                   Denver, Colorado 80210
                                     Telephone: (720) 213-0675
 5                                   Facsimile: (303) 927-0809

 6                                   *Pro Hac Vice Forthcoming

 7                                   Attorneys for Plaintiff and the putative Classes
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25
26
27
                           CLASS ACTION COMPLAINT
28                                   -17-
